GARRISON, Judge,
dissenting.
I respectfully dissent with reference to that portion of the majority opinion which affirms the trial court’s denial of relief to Defendant on his counterclaim for trespass. There was no dispute that Ursey Jerome Colbert caused a third party to enter upon Defendant’s land and remove the dam. This occurred at a time when the issue of Defendant’s right to maintain the dam was pending before the trial court and was unresolved.
Every unauthorized entry is a trespass. Vecchiotti v. Tegethoff, 745 S.W.2d 741, 745 (Mo.App.E.D.1987). One who promotes, directs, or aids in a trespass is as much a trespasser as the one who physically intrudes upon the land. Casanover v. Villanova Realty Co., 209 S.W.2d 556, 560 (Mo.App.E.D.1948). Bad faith is not an element of a trespass. Sperry v. ITT Commercial Finance Corp., 799 S.W.2d 871, 879 (Mo.App.W.D.1990). Likewise, good faith is not a' defense. Id. A trespass entitles the wronged party to at least nominal damages. Vecchiotti v. Tegethoff 745 S.W.2d at 745.
I believe Defendant was entitled to a judgment on his counterclaim and at least nominal damages.